DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a fabric having a shadow effect and a method of weaving a fabric as recited in claims 1 and 11, respectively.  The closest prior art, Pols et al., EP2894244, teaches a fabric having a shadow effect comprising a backing fabric having binding warp yarns repeatedly crossing each other for providing weft receiving openings, tension warp yams substantially extending in a warp direction and weft yams substantially extending in a warp direction and weft yams substantially extending in a weft direction through the weft receiving openings; and pile yams interlaced with the weft yarns of the backing fabric for providing piles extending out of the backing fabric at a pile side wherein each weft receiving opening, one weft yarn positioned immediately adjacent to one of the crossings of the binding warp yarns defining this weft receiving opening in the warp direction providing an end weft yarn positioned at a back side relative to at least one weft separating warp yarn extending in the backing fabric substantially in the warp direction. Pols fails to teach or suggest interlacing a pile warp yarn with one of the end weft yams of the weft receiving opening such to extend out of the backing fabric at the pile side between an end weft yarn and an intermediate weft yam of the weft receiving opening.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786